UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10549 Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (NVY) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 25.7% (17.5% of Total Investments) $ 1,000 Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding No Opt. Call Baa3 $ 1,178,760 Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie 3/22 at 100.00 AA– Mellon University, Series 2012A, 5.000%, 3/01/24 Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, 10/15 at 102.00 N/R Immaculata University, Series 2005, 5.500%, 10/15/25 Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School 12/17 at 100.00 BBB– Revenue Bonds, Series 2007A, 6.375%, 12/15/37 Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 10/16 at 100.00 N/R 2006, 4.500%, 10/01/27 – RAAI Insured Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon 5/17 at 100.00 N/R University, Series 2007–GG3, 5.000%, 5/01/32 – RAAI Insured Lycoming County Authority, Pennsylvania, Revenue Bonds, Pennsylvania College of Technology, 5/22 at 100.00 A Series 2012, 5.000%, 5/01/32 Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/20 at 100.00 BBB+ University, Series 2010, 5.625%, 4/01/40 80 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – 5/17 at 100.00 N/R RAAI Insured Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of 6/18 at 100.00 AA Higher Education, Series 2008AH, 5.000%, 6/15/33 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 5/16 at 100.00 A– 2006, 4.750%, 5/01/31 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 11/17 at 100.00 A 2007A, 5.000%, 5/01/37 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Gwynedd Mercy College, 5/22 at 100.00 BBB– Series 2012–KK1, 5.375%, 5/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First 4/16 at 100.00 Aa3 Series of 2006, 5.000%, 4/01/21 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First 4/22 at 100.00 Aa3 Series of 2012, 5.000%, 4/01/42 90 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 9/22 at 100.00 A+ University, Series 2012, 5.000%, 3/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 4.000%, 11/01/39 11/22 at 100.00 A3 5.000%, 11/01/42 11/22 at 100.00 A3 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership 1/15 at 100.00 N/R Learning Partners, Series 2005A, 5.375%, 7/01/36 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter 8/20 at 100.00 BBB+ School Project, Series 2010, 6.000%, 8/01/35 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen 5/16 at 100.00 BBB– Preparatory Charter School, Series 2006, 6.250%, 5/01/33 State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton 3/21 at 100.00 A1 County Area Community College, Series 2011, 5.500%, 3/01/31 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, 4/13 at 100.00 Aa2 Bucknell University, Series 2002A, 5.250%, 4/01/20 50 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 11/20 at 100.00 A 2010, 5.000%, 11/01/40 Total Education and Civic Organizations Health Care – 26.6% (18.1% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley 4/15 at 100.00 Ba2 General Hospital, Series 2005A, 5.125%, 4/01/35 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series No Opt. Call N/R 2005, 6.000%, 11/15/16 Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, 5/21 at 100.00 AA– Inc., Series 2012, 5.000%, 5/15/26 Berks County Municipal Authority, Pennsylvania, Revenue Bonds, Reading Hospital and Medical 5/22 at 100.00 AA Center Project, Series 2012A, 5.000%, 11/01/44 Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 12/21 at 100.00 AA– 5.375%, 12/01/41 Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health 6/22 at 100.00 A System Project, Series 2012A, 5.000%, 6/01/42 Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health 7/20 at 100.00 Ba2 Center Project, Series 2010A, 7.000%, 7/01/27 95 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 11/17 at 100.00 Aa3 2007, 5.000%, 11/01/37 – CIFG Insured Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg 7/20 at 100.00 A+ Hospital Project, Series 2010, 5.375%, 7/01/42 Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton 7/16 at 100.00 N/R County Medical Center Project, Series 2006, 5.900%, 7/01/40 Lancaster County Hospital Authority, Pennsylvania, Health System Revenue Bonds, Lancaster 1/22 at 100.00 AA– General Hospital Project, Tender Option Bond 4234, 13.829%, 01/01/36 (IF) Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan 11/13 at 100.00 BB+ Hospital Project, Series 2002, 5.900%, 11/15/28 Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley 7/18 at 100.00 AA– Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley No Opt. Call A+ Health Network, Series 2012B, 4.000%, 7/01/43 Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, 11/17 at 100.00 AA– Series 2007, 5.000%, 11/01/37 – AGC Insured Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, The Good Shepherd Group, No Opt. Call A Series 2012, 4.000%, 11/01/32 Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical 1/22 at 100.00 A Center, Series 2012A, 5.000%, 1/01/41 Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, 1/17 at 100.00 A Series 2007, 5.125%, 1/01/37 Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, 6/22 at 100.00 A Abington Memorial Hospital Obligated Group, Series 2012A, 5.000%, 6/01/31 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Montgomery County Industrial Development Authority, Pennsylvania, Health Facilities Revenue 4/22 at 100.00 AA Bonds, Jefferson Health System, Series 2012A, 5.000%, 10/01/41 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of 8/22 at 100.00 AA– Pennsylvania Health System, Series 2012A, 5.000%, 8/15/42 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital No Opt. Call AA Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.819%, 7/01/19 (IF) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BBB– Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 12/15 at 100.00 BBB– 2005, 5.000%, 12/01/25 – RAAI Insured West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011: 6.250%, 1/01/31 1/21 at 100.00 BBB+ 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B: 5.625%, 1/01/32 1/22 at 100.00 BBB+ 5.750%, 1/01/41 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 2.1% (1.4% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Shippensburg University No Opt. Call BBB– Student Services, Inc. Student Housing Project at Shippensburg University of Pennsylvania, Series 2012, 5.000%, 10/01/44 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University 7/15 at 100.00 BBB+ Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue 5/15 at 102.00 Baa3 Bonds, PresbyHomes Germantown-Morrisville Project, Series 2005A, 5.625%, 7/01/35 Total Housing/Multifamily Housing/Single Family – 7.8% (5.3% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A, 10/15 at 100.00 AA+ 4.900%, 10/01/37 (Alternative Minimum Tax) 55 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4/15 at 100.00 AA+ 4.950%, 10/01/26 (Alternative Minimum Tax) 70 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4/15 at 100.00 AA+ 4.950%, 10/01/26 (Alternative Minimum Tax) (UB) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-95A, 10/15 at 100.00 AA+ 4.900%, 10/01/37 (Alternative Minimum Tax) (UB) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 10/16 at 100.00 AA+ 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 10/16 at 100.00 AA+ 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 10/20 at 100.00 AA+ 5.000%, 10/01/25 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 3.300%, 10/01/32 No Opt. Call AA+ 3.650%, 10/01/37 No Opt. Call AA+ 3.700%, 10/01/42 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds 4/21 at 100.00 AA+ Trust 3950, 12.652%, 4/01/27 (IF) Total Housing/Single Family Industrials – 0.7% (0.5% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding 11/22 at 100.00 A1 Bonds, Amtrak Project, Series 2012A, 5.000%, 11/01/27 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, No Opt Call BBB Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) Total Industrials Long-Term Care – 8.0% (5.5% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 BBB+ Ministries Project, Series 2009, 6.375%, 1/01/39 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social 1/17 at 100.00 BBB+ Ministries, Series 2007, 5.000%, 1/01/36 Delaware County Authority, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes 11/16 at 100.00 A Project, Series 2006, 5.000%, 11/01/36 50 Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Saint Anne’s 4/22 at 100.00 BB+ Retirement Community, Inc. , Series 2012, 5.000%, 4/01/33 Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, 7/17 at 100.00 N/R Series 2008A, 6.375%, 7/01/30 Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, 12/14 at 100.00 N/R Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 Montgomery Count Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, ACTS Retirement-Life Communities, Inc. , Series 2012, 5.000%, 11/15/26 5/22 at 100.00 A– Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia 7/13 at 100.00 Baa1 Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/23 – AMBAC Insured Total Long-Term Care Materials – 2.5% (1.7% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States No Opt. Call BB Steel Corporation, Series 2005, 5.500%, 11/01/16 Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue 12/15 at 100.00 BBB Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 5/13 at 100.00 N/R National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) Total Materials Tax Obligation/General – 25.1% (17.1% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series C69-C70 of 2012, 5.000%, 12/01/37 12/22 at 100.00 A+ Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, No Opt. Call A+ Series 2002, 5.750%, 7/01/17 (UB) Heidelberg, Lebanon County, Pennsylvania, Guaranteed Sewer Revenue Bonds, Series 2011, 12/16 at 100.00 A 5.125%, 12/01/46 Luzerne County, Pennsylvania, General Obligation Bonds, Series 2008B, 5.000%, 12/15/27 – AGM Insured 6/18 at 100.00 AA– Pennsylvania State, General Obligation Bonds, Second Series 2010A, 5.000%, 5/01/14 No Opt. Call AA+ Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, No Opt. Call AA 6/01/34 – FGIC Insured Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement 7/15 at 100.00 AA– Series 2005, 5.000%, 7/15/35 – AGM Insured Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA– Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 2/18 at 100.00 Aa2 Series 2012, 3.000%, 2/15/34 Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, No Opt. Call A 0.000%, 1/15/32 – FGIC Insured Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 21.1% (14.4% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills 7/15 at 101.00 N/R Project, Series 2004, 5.600%, 7/01/23 Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue 5/22 at 100.00 Baa2 Bonds, Series 2012A, 5.000%, 5/01/35 Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/19 at 100.00 AA– Program, Series 2009C, 5.125%, 10/01/36 – AGC Insured Harrisburg Parking Authority, Pennsylvania, Guaranteed Revenue Refunding Bonds, Series 2001J, 3/13 at 100.00 Baa2 5.000%, 9/01/22 – NPFG Insured Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue No Opt. Call Aaa Bonds, Series 2012A, 5.000%, 7/01/16 Pennsylvania Turnpike Commission, Oil Franchise Tax Revenue Bonds, Senior Lien Series 2003A, 12/18 at 100.00 AA 5.000%, 12/01/32 – NPFG Insured Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, No Opt. Call AA– 7/15/18 – AGM Insured Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room 8/22 at 100.00 AA– Excise Tax Revenue Bonds, Refunding Series 2012, 5.000%, 2/01/26 – AGC Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call BBB 7/01/33 – NPFG Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call BBB+ 0.000%, 7/01/32 – FGIC Insured Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax 7/17 at 100.00 N/R Increment Bonds, Series 2006A, 5.450%, 7/01/35 Total Tax Obligation/Limited Transportation – 10.7% (7.3% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port No Opt. Call BBB– District Project, Series 2012, 5.000%, 1/01/23 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/21 at 100.00 AA Revenue, Series 2011B, 5.000%, 12/01/41 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – 6/16 at 100.00 Aa3 AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 12/19 at 100.00 A– 2010B-1, 5.000%, 12/01/37 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 9/13 at 100.00 BBB 5.000%, 9/15/33 – FGIC Insured Total Transportation U.S. Guaranteed – 5.8% (4.0% of Total Investments) (4) Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, 7/13 at 100.00 A2 (4) Series 2003, 5.250%, 7/01/17 (Pre-refunded 7/01/13) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne 1/17 at 100.00 Baa1 (4) Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 8/13 at 100.00 AA– (4) 5.250%, 8/01/20 (Pre-refunded 8/01/13) – AGM Insured 45 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – No Opt. Call N/R (4) NPFG Insured (ETM) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 11/14 at 100.00 A+ (4) Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) Trinity Area School District, Washington County, Pennsylvania, General Obligation Bonds, 11/13 at 100.00 A+ (4) Series 2003, 5.250%, 11/01/20 (Pre-refunded 11/01/13) – FGIC Insured Total U.S. Guaranteed Utilities – 4.1% (2.8% of Total Investments) Beaver County Industrial Development Authority, Pennsylvania, Pollution Control Revenue No Opt. Call BBB– Refunding Bonds, FirstEnergy Nuclear Generation Project, Series 2008A, 2.700%, 4/01/35 (Mandatory put 4/02/18) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 9/14 at 100.00 AA– 5.000%, 9/01/26 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – 10/17 at 100.00 BBB+ AMBAC Insured Total Utilities Water and Sewer – 4.9% (3.2% of Total Investments) Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust No Opt. Call AA– 4015, 13.378%, 12/01/19 (IF) (5) Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 7/14 at 100.00 AA– 2004, 5.000%, 7/15/22 – AGM Insured Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue 12/19 at 100.00 A Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua 10/19 at 100.00 AA– Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Total Water and Sewer $ 79,605 Total Long-Term Investments (cost $78,648,832) – 145.1% Short-Term Investments – 1.7% (1.2% of Total Investments) Education and Civic Organizations – 1.7% (1.2% of Total Investments) $ 1,000 Pennsylvania State University, General Revenue Bonds, Variable Rate Demand Obligations, No Opt. Call A–1 Tender Option Bonds Trust 3704Z, 0.130% 3/01/18 (6) Total Short-Term Investments (cost $1,000,000) Total Investments (cost $79,648,832) – 146.8% Floating Rate Obligations – (6.9)% MuniFund Term Preferred Shares, at Liquidation Value – (42.3)% (7) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ 57,987,477 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
